DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2010/0193707, “Yamada”), in view of Horn (US 8104928) and Moyer (US 4029954). 
For Claim 1, Yamada discloses a pest control apparatus that controls a pest of a plant (the devices of Yamada in normal use protect the plants from insects and other pests and diseases, [0029]), the pest control apparatus comprising: 
a light source (2a-2c, Figs. 3-4) configured to emit ultraviolet light toward a plant [0016],
wherein the light source is configured to be installed such that an emission direction of the ultraviolet light emitted by the light source is upward (wherein element 2c emits light toward the plant which is at least partially in an upward direction, Fig. 3); 
an optical component (3) that covers the light source and removes a wavelength component larger than 340 nm from the ultraviolet light emitted by the light source (“Thus, the wavelength component of approximately 340 to 380 nm in the light which irradiates the plant P is cut off by the filter 3 and reduced to almost zero,” [0019]), and wherein the optical component at least removes visible light having a wavelength of 550 nm (“…the filter 3 also blocks out visible light having a wavelength range of approximately 380 nm or more in the light emitted by the light source 2,” [0032] which includes the claimed range); and 
the light source is configured to emit the ultraviolet light according to a power supply (in the same manner as the instant invention, the light sources work when power is provided to them, [0023]).
Yamada is silent to the particulars of a main body case, including: the main body case defined by a generally flat container, the main body case being portable and having a top face provided with an opening, and 
the main body case having an inner base that defines an elevated placement face within the generally flat container and an outer base that defines a bottom exterior surface of the generally flat container; 
a light source housed inside the main body case, wherein the light source is placed on top of the elevated placement face;
the main body case is configured to be installed on a culture medium of the plant; 
the optical component having an elongated shape that extends between a first end surface of the optical component and a second end surface of the optical component, the elongated shape defining a circumferential surface of the optical component, 
the first end surface of the optical component covers the opening such that the ultraviolet light emitted by the light source enters the first end surface of the optical component and is emitted from the circumferential surface and the second end surface of the optical component,
wherein a longitudinal axis of the elongated shape extends generally perpendicular to the top face of the main body case,  
the main body case is capable of housing a battery that provides a power supply in a space provided between the elevated placement face and the bottom exterior surface of the generally flat container. 
Horn, like prior art above, teaches a lighting device (title, disclosure), further comprising a main body case (10, Figs. 1-11) defined by a generally flat container (in the same manner as the instant invention, the device of Horn is generally flat), the main body case being portable (due to the size of a puck light, it is portable) and having a top face provided with an opening (the opening of the device 10 through bezel 64, as illustrated in Figs. 1-11), and 
the optical component (the top surface of lens 44) having a shape that extends between a first end surface of the optical component (the bottom plane of the lens 44) and a second end surface (the top plane of lens 44, Fig. 4) of the optical component, the shape defining a circumferential surface of the optical component (the cylindrical outside surface of the lens 44, Fig. 4, in the same manner as the instant invention), 
the first end surface of the optical component covers the opening such that the light emitted by the light source enters the first end surface of the optical component and is emitted from the circumferential surface and the second end surface of the optical component (the light shines through the bottom surface of the lens 44 and is diffused outwardly through the upper surface and the outside edge, Fig. 4),
the main body case having an inner base (circuit board 32) that defines an elevated placement face within the generally flat container (Fig. 11) and an outer base (outer bowl body 46) that defines a bottom exterior surface of the generally flat container (Fig. 5); 
a light source (each individual light in the LED cluster 34) housed inside the main body case (Fig. 11), wherein the light source is placed on top of the elevated placement face (Fig. 11);
the main body case is configured to be installed on a culture medium of the plant (in the same manner as Figs. 2-3 of the instant invention, the device 10 of Horn is flat on the bottom, Fig. 8 which allows it to be installed wherever the user desires); 
the main body case is capable of housing a battery that provides a power supply in a space provided between the elevated placement face and the bottom exterior surface of the generally flat container (wherein the space between the circuit board 32 and the bowl 20 is capable of housing a battery, Fig. 11; note that the battery is not required in the current claim).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lighting source and filter of Yamada with the main body case, optical component, and associated other components as taught by Horn, in order to provide an easily implementable light source. Using such light sources is well known in the art for convenience and safety of a user.
Moyer, like prior art above, teaches a lighting device (title, disclosure), further comprising a longitudinal axis of an elongated shape extends generally perpendicular to a top face of a main body case (represented by longitudinal axis A of semi-transparent cap 26, for instance, A forms a ninety-degree angle from housing 14, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lens of the above-modified reference providing a known elongated shape as taught by Moyer, in order to provide the desired lighting pattern, as is well known in the art. 
For Claim 3, the above-modified reference teaches the pest control apparatus according to claim 1, and Horn further teaches the outer base is flat (Fig. 11, as discussed above) and is configured to install the main body case on the culture medium (in the same manner as Figs. 2-3 of the instant invention, the device 10 of Fig. 11, Horn is flat on the bottom allowing it to be placed on culture medium, as desired by the user).
For Claim 4, the above-modified reference teaches the pest control apparatus according to claim 1, and Yamada further discloses wherein the ultraviolet light is emitted to illuminate a region centered on the emission direction (in normal operation, the device of Yamada emits light centered in the emission direction, which is then filtered by filter 3, also centered in the emission direction, in the same manner as the instant invention).
For Claim 7, the above-modified reference teaches the pest control apparatus according to claim 1, and Yamada further teaches wherein the main body case is elongated in a direction orthogonal to the emission direction (as illustrated in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the main body case of the above-modified reference as elongate in an orthogonal direction as taught by Fig. 4, Yamada, in order to provide sufficient irradiation as discussed in [0022, Yamada].
For Claim 8, the above-modified reference teaches the pest control apparatus according to claim 1, and Yamada further discloses further comprising: a control circuit (4) to control lighting-up and putting-out of the light source based on schedule information that is set in advance [0023].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Horn, and Moyer as applied to claims 1, 3-4, & 7-8 above, and further in view of Richmond (US 2005/0135101).
For Claim 2, the above-modified reference teaches the pest control apparatus according to claim 1.
The above-modified reference is silent to wherein the main body case is provided with a rod extending downward from the outer base and configured to be inserted into the culture medium so as to install the main body case on the culture medium.
Richmond, like prior art above, teaches a lighting device (title, disclosure) further comprising main body case (20) is provided with a rod (12, 13) extending downward from the outer base and configured to be inserted into the culture medium so as to install the main body case on culture medium (in the nature of spikes, discussed in [0017 & 42]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bottom of the main body case of the above-modified reference with a spike as taught by Richmond, in order to provide a convenient manner to assure the device stays where placed, as is well known in the art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Horn, and Moyer as applied to claims 1, 3-4, & 7-8 above, and further in view of Aoki et al. (US 2013/0298445), hereinafter referred to as “Aoki.”
For Claim 5, the above-modified reference teaches the pest control apparatus according to claim 1.
The above-modified reference is silent to wherein the ultraviolet light includes UV-B light having a peak wavelength within a range of 280 nm to 340 nm.
Aoki, like prior art above, teaches a lighting device further comprising an ultraviolet light includes UV-B light having a peak wavelength within a range of 280 nm to 340 nm [0018].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the light source of the above-modified reference with a peak wavelength of 280 nm as taught by Aoki, since such a peak wavelength is a well-known result of a UV-B light source in the same manner described in [0031, Yamada]. 

Allowable Subject Matter
Claims 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or teach the combination of recited features of a pest control apparatus of claim 1, wherein the optical component is an elongated cylindrical shape formed between a first end surface of the optical element and a second end surface of the optical component, the elongate cylindrical shape defining a circumferential surface of the optical component, the first end surface of the optical component covers an opening in a generally flat main body case such that the ultraviolet light emitted by the claimed light source enters the first end surface of the optical component and is emitted from the circumferential surface and the second end surface of the optical component. Such a cylindrical optical component with light going through one end surface and emitted out of the cylindrical sidewall and top end of the optical component cannot be found in the art. This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. All arguments are directed to the disclosure of Tu, which has not been relied upon for the amended claim limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/DAVID J PARSLEY/Primary Examiner, Art Unit 3643